Citation Nr: 1200715	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  10-22 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for kidney stones.

2.  Entitlement to service connection for a liver disorder, claimed as liver cysts.

3.  Whether the reduction of the evaluation for lung cancer from 100 percent to 30 percent, effective February 1, 2010, was proper.

4.  Entitlement to service connection for basal cell carcinoma and actinic keratosis(es).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran had active service from October 1966 to September 1968, including service in Vietnam.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).

In November 2010, the Veteran was notified that his evaluation for lung cancer was being reduced from 100 percent to 30 percent, effective February 1, 2010, and that a claim for service connection for basal cell carcinoma and actinic keratosis had been denied.  The Veteran disagreed with those determinations in December 2010.  He is entitled to a statement of the case (SOC) addressing each disagreement.  See Manlincon v. West, 12 Vet. App. 238 (1998).

The Veteran testified at a personal hearing at the RO on the issues on appeal in August 2010.  The Veteran also requested a hearing before the Board.  The requested hearing was conducted by the undersigned by videoconference in September 2011.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Board's review of the claims file reveals that further action on the claims on appeal is warranted.  

The claims file reflects that there are outstanding treatment records which are potentially pertinent to the appeal.  

In this regard, during the September 2011 hearing, the Veteran testified that he was currently receiving treatment for kidney stones at the Greenville VA Outpatient Clinic (OPC).  The claims file currently includes VA treatment records from the Columbia VA Medical Center (VAMC), to include the Greenville OPC, dated from September 2006 to April 2011.  The Veteran's September 2011 testimony suggests that more recent records are available.  As any records of VA treatment since April 2011 are potentially pertinent to the appeal and within the control of VA, they should be obtained and associated with the claims file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Additionally, in his January 2009 claim for service connection, the Veteran reported that he had been receiving treatment for kidney stones at the Greenville OPC since 1978.  In April 2010, the Veteran reported that he began receiving treatment at that facility in 2002.  He reiterated that he had been receiving treatment since 2002 in another statement dated later that month.  Nevertheless, no VA treatment records dated prior to September 2006 have been located.  

The record reflects that, in May 2010, the RO made a formal finding of unavailability of VA clinical records from 1978 to 2006.  The Board observes that the March 2010 request for records asked that outpatient treatment records from January 1, 1978 to September 11, 1978 be obtained.  In the remarks section, the RO added that the Veteran had reported VA treatment since 1978, and asked that all VAMC treatment reports from January 1, 1978 to September 11, 2006 be furnished.  The April 2010 response indicates that records from retirement included only "Admin info".   The Board observes that a December 2006 VA treatment record reflects that the Veteran was presenting to the Greenville OPC for the first time.  Nevertheless, as the claims are being remanded, in light of his repeated reports of VA treatment prior to 2006, the AMC/RO should make an additional attempt to obtain any records dated prior to September 2006, in case records that were previously unavailable can now be located.  

VA also has a duty to obtain relevant records of treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  

A December 2006 VA treatment record reflects that the Veteran was followed by a private physician, and had undergone work-up for his kidney by Carolina Nephrology.  The earliest private treatment records currently associated with the claims file are dated in November 2008.  The December 2006 VA treatment record indicates that additional treatment records, which are potentially pertinent to the claim for service connection for kidney stones, may be available.  

Additionally, during the August 2010 RO hearing, the Veteran testified that he was diagnosed with kidney stones two years after separation from service, but that VA did not have treatment records from this physician.  The Veteran reported that this physician, located in Liberty, was still in practice.  As noted above, the earliest private treatment records currently associated with the claims file are dated in November 2008.  Further, during the September 2011 hearing, the Veteran testified that, in addition to being treated at the Greenville OPC, he was seeing Dr. W. in Easley.  He added that treatment records from this physician had not been submitted to VA.  As such, the aforementioned testimony indicates that potentially pertinent treatment records from the physicians in Liberty and Easley are available.    

As regards the claim for service connection for a liver disorder, during the September 2011 hearing, the Veteran indicated that he was seeing a liver specialist.  He testified that he was receiving treatment for his liver cyst at Greenville Memorial Hospital.  He reported that his records from that facility were supposed to have been submitted to VA.  Records of treatment from Greenville Memorial Hospital, dated from November 2008 to April 2010, have been associated with the claims file and reflect that the Veteran was being followed for liver masses by Dr. B.M.  In an April 2010 statement, the Veteran stated that he was scheduled for a CT scan and follow-up with Dr. B.M. and submitted documents reflecting that such appointments were scheduled for October 2010.  While the Veteran has submitted records of treatment from Greenville Memorial Hospital, dated in July 2010, October 2010, and January 2011, in conjunction with the matter of the rating for his service-connected lung cancer, no additional treatment records from Dr. B.M. dated since April 2010, to include a CT scan of the liver, have been associated with the claims file.  Notably, a December 2010 VA treatment record reflects that the Veteran reported that he was seeing a liver specialist and had just had a CT scan done, although he did not bring any records with him.  He added that he was followed by this liver specialist yearly.  He was advised by his VA physician to provide these records.  The foregoing evidence indicates that additional treatment records from Dr. B.M., which are potentially pertinent to the claim for service connection for a liver disorder, are available.  

Accordingly, on remand, the AMC/RO should take necessary actions to obtain outstanding, pertinent treatment records from each of the aforementioned private physicians.  

The Board further observes that, in a January 2009 statement, the Veteran reported that he started to suffer from kidney stones when he returned from Vietnam.  The Veteran is competent to report that he has had blood in his urine or has experienced pain with urination chronically and continuously, as these are symptoms a lay person may observe.  As indicated above, during the August 2010 RO hearing, the Veteran reported that he was diagnosed with kidney stones two years after getting out of service.  He denied any problems relating to kidney stones prior to that time.  Most recently, during the September 2011 hearing, the Veteran testified that he did not have any problems with kidney stones while on active duty, but was diagnosed approximately a year and a half after separation from service.  In light of the foregoing, and, in particular, his January 2009 statement that he started to suffer from kidney stones when he returned from Vietnam, on remand, the Veteran should be afforded an additional opportunity to identify or submit evidence regarding the chronicity and continuity of symptoms related to a kidney disorder, claimed as kidney stones, since service.  

In addition to the development discussed above, on remand, the AMC/RO should also undertake any other development deemed warranted prior to adjudicating the claims for service connection for kidney stones and a liver disorder.  Such development may include arranging for the Veteran to undergo a VA examination as regards the claimed kidney stones and/or liver disorder if any of the evidence associated with the claims file on remand suggests a nexus between either of these claimed disabilities and service or indicates that either claimed disability has been present since service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Finally, as noted in the introduction, in December 2010 the Veteran filed a notice of disagreement with the November 2010 rating decision which reduced the evaluation for lung cancer from 100 percent to 30 percent, effective February 1, 2010, and denied service connection for basal cell carcinoma and actinic keratosis.  The Veteran's disagreement with the November 2010 rating decision gives the Board jurisdiction to remand those claims for issuance of a statement of the case (SOC).  Manlincon v. West, 12 Vet. App. 238 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Furnish to the Veteran and his representative an SOC as regards the claim for service connection for basal cell carcinoma and actinic keratosis(es) and the issue of whether the reduction of the evaluation for lung cancer from 100 percent to 30 percent, effective February 1, 2010, was proper, along with a VA Form 9, and afford them the appropriate opportunity to file a substantive appeal perfecting an appeal on those issues.  

The Veteran and his representative are hereby reminded that to obtain appellate review of any matter not currently in appellate status, a timely appeal must be perfected within 60 days of the issuance of the SOC.

2.  The AMC/RO should obtain from the Columbia VAMC, to include the Greenville OPC, any records of evaluation and/or treatment of the Veteran, dated prior to September 2006 and since April 2011.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  The AMC/RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  If current authorization is required to obtain outstanding treatment records from (1) the private physician referenced during VA treatment in December 2006; (2) Carolina Nephrology; (3) the physician in Liberty (referenced during the August 2010 hearing); (4) Dr. W. in Easley; and (5) Greenville Memorial Hospital (to include all records of treatment regarding a liver disorder, including records from Dr. B.M.), the RO should specifically request that the Veteran provide current signed authorization to enable it to obtain all outstanding records from these providers, and a copy of such authorization should be associated with the claims file. 

The letter should afford the Veteran an opportunity to identify or submit evidence regarding the chronicity and continuity of symptoms related to a kidney disorder, claimed as kidney stones, since service.  
   
4.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified-to specifically include the treatment records from (1) the private physician referenced during VA treatment in December 2006; (2) Carolina Nephrology; (3) the physician in Liberty (referenced during the August 2010 hearing); (4) Dr. W. in Easley; and (5) Greenville Memorial Hospital (to include all records of treatment regarding a liver disorder, including records from Dr. B.M.) (as noted above)-following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the AMC/RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After completing the requested actions, and any additional development deemed warranted (to include arranging for the Veteran to undergo VA examination as regards the claimed kidney stones and/or liver disorder, if warranted), re-adjudicate the claims.  If not fully granted, issue a supplemental statement of the case before returning the claims to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. Zawadzki
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

